 Case20-21595-GLT
Case  20-21595-GLT Doc
                    Doc487
                        486-1   Filed
                            Filed     05/06/21
                                  05/06/21       Entered
                                             Entered      05/06/21
                                                       05/06/21    15:39:53
                                                                16:43:14   DescDesc
                                                                                 Main
                         Proposed
                           DocumentOrder Page
                                           Page   11
                                               1 of of 1            FILED
                                                                    5/6/21 4:30 pm
                                                                    CLERK
                                                                    U.S. BANKRUPTCY
                IN THE UNITED STATES BANKRUPTCY COURT COURT - :'3$
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In Re:                                                :       Case No. 20-21595-GLT

 MAJESTIC HILLS, LLC,                                  :       Chapter 11

             Debtor.                                   :       Related Docket Nos. 332, 334, 455
                                                                                             486
 __________________________________                            and 456

 NVR, INC., NORTH STRABANE                             :
 TOWNSHIP, and MAJESTIC HILLS, LLC
                                                           :
                Movants,
                                                           :
          vs.
                                                           :
                No Respondent.

                                              ORDER

          AND NOW, this ____
                        6th day of _____________________,
                                       May                2021, upon consideration of the

 Joint Motion of NVR, Inc., North Strabane Township, and the Debtor to Reschedule Hearing on

 Debtor’s Objections to Claims [Dkt. Nos. 332 and 334], it is hereby ORDERED, ADJUDGED,

 and DECREED that the Motion is GRANTED.

 The hearing on the Debtor’s Objections to Claims scheduled for May 7, 2021 at 10:00

 a.m. is hereby rescheduled to July 2, 2021 at 11 a.m via Zoom video conference. Parties or

 counsel of record who intend to participate in the hearing shall make arrangements as directed

 by   Judge     Taddonio's     Modified    Procedures          for   Remote     Participation   (http://

 www.pawb.uscourts.gov/judge-taddonios-video-conference-hearing-information) no later than

 4:00 p.m. on the business day prior to the hearing.
                                                           By the Court,


   Dated: 5/6/21
                                                              ____________________________
                                                                     ____
                                                                       __
                                                                       _ ___
                                                                           ____
                                                                              ___
                                                                                _ ____
                                                                                   __ _
                                                                                   __ _______
                                                                                           ____
                                                                                           __ __
                                                                                              ____
                                                           Honorable Gregory L     Taddonio
                                                                               L.. T addonio
                                                           United States
                                                                     tes Bankruptcy Judge
